Citation Nr: 1120307	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  09-31 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a sinus condition, to include as secondary to perforated left tympanic membrane with chronic otitis media.

2.  Entitlement to service connection for a bilateral eye disability, to include as secondary to perforated left tympanic membrane with chronic otitis media.

3.  Entitlement to an effective date of service connection for left ear hearing loss prior to July 5, 2007.

4.  Entitlement to an effective date of service connection for right ear hearing loss prior to March 3, 2008.

5.  Entitlement to an effective date of service connection for perforated left tympanic membrane with chronic otitis media prior to July 5, 2007.

6.  Entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss.

7.  Entitlement to an initial evaluation in excess of 10 percent for perforated left tympanic membrane with chronic otitis media.

8.  Propriety of reduction of the evaluation of mood disorder due to ear problems from 10 percent to 0 percent on the basis of clear and unmistakable error (CUE).

9.  Entitlement to an initial evaluation in excess of 10 percent for mood disorder due to ear problems.

10.  Entitlement to special monthly pension based on a need for regular aid and attendance (SMP/A&A).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney-At-Law


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from August 1968 to November 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2008, April 2009, and August 2009 rating decisions by the Milwaukee, Wisconsin, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The May 2008 decision granted service connection for a perforated left eardrum rated 10 percent disabling; granted service connection for left ear hearing loss effective July 5, 2007; granted service connection for right ear hearing loss effective March 3, 2008; assigned a 10 percent evaluation for bilateral hearing loss; denied service connection for bilateral eye and sinus disabilities; and denied entitlement to special monthly pension based on a need for regular aid and attendance.

In the April 2009 decision, the RO granted service connection for a mood disorder as secondary to the perforated left eardrum, and assigned a 10 percent evaluation effective November 21, 2008.  In August 2009, the RO implemented a proposed reduction in evaluation of the mood disorder, from 10 percent to 0 percent, based on a finding of CUE in the April 2009 decision.

The issues with regard to hearing loss have been recharacterized to reflect the procedural posture of the claims, the evidence of record, and the impact of decisions by the Board.


FINDINGS OF FACT

1.  There is no diagnosis of a current, chronic sinus condition, and no competent evidence relating acute episodic sinus complaints to service or a service connected disability.

2.  Currently diagnosed bilateral vision impairments were not first manifested during active duty service or during the first post-service year; the evidence of record is against a finding that the current disability is related to service.

3.  Service connection for bilateral hearing loss and left ear tympanic membrane perforation were denied in an October 2004 Board decision.

4.  Correspondence considered to be an informal claim of service connection for "ear conditions" was received by VA on June 4, 2007.

5.  Bilateral hearing loss is manifested by no worse than Level II hearing in the right 
ear and Level X hearing in the left ear.

6.  The perforated left tympanic membrane with chronic otitis media is manifested by recurrent drainage and retraction of the eardrum.

7.  Assignment of a 10 percent evaluation for mood disorder due to ear problems is supported by the evidence of record at the time of the April 2009 rating decision.

8.  Symptoms of mood disorder attributed to service connected ear problems are transient and affect the Veteran's ability to perform occupational tasks only during periods of significant stress; he becomes irritable and frustrated with episodes of service connected ear pain.

9.  The Veteran does not require the regular assistance of another person in performing activities of daily living or to protect himself from the hazards of everyday life.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a sinus condition have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2010).

2.  The criteria for service connection for a bilateral eye disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2010).

3.  The criteria for an earlier effective date of service connection for left ear hearing loss of June 4, 2007, have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.400 (2010).

4.  The criteria for an earlier effective date of service connection for right ear hearing loss of June 4, 2007, have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.400 (2010).

5.  The criteria for an earlier effective date of service connection for perforated left tympanic membrane with chronic otitis media of June 4, 2007, have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.400 (2010).

6.  The criteria for an initial evaluation in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2010).

7.  The criteria for an initial evaluation in excess of 10 percent for perforated left tympanic membrane with chronic otitis media have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.87, Diagnostic Code 6200 (2010).

8.  The criteria for a finding of CUE in the grant of an initial 10 percent evaluation for mood disorder secondary to a perforated left tympanic membrane with chronic otitis media have not been met.  38 U.S.C.A. §§ 1155, 5107, 5109A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105, 4.1, 4.3, 4.7, 4.22 (2010).

9.  The criteria for an initial evaluation in excess of 10 percent for a mood disorder secondary to a perforated left tympanic membrane with chronic otitis media have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 3.322, 4.1, 4.3, 4.7, 4.22, 4.130, Diagnostic Code 9435 (2010).

10.  The criteria for entitlement to SMP/A&A have not been met.  38 U.S.C.A. §§ 1502, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.351, 3.352 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Regarding the propriety of reduction in evaluation for a mood disorder, the benefit sought on appeal is being granted in full.  Accordingly, any error with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

The appeals with regard to evaluations of service connected disabilities and assignment of effective dates of evaluation and service connection arise from the Veteran's disagreement with the initial assignments following the grants of service connection.  Once service connection is granted a claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required with respect to these matters.

Regarding the issue of entitlement to SMP/A&A, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A September 2007 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The attached VA Form 21-2680 detailed the elements of the A&A benefit.

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  VA examinations were conducted and necessary opinions were obtained; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Doctors reviewed relevant records and offered supported conclusions in connection with the claimed disabilities.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

II.  Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A.  Sinus Condition

The Veteran alleges that his ongoing left ear problems, including recurrent otitis media, have resulted in chronic sinus infections.

Service treatment records reveal several episodes of treatment for congestion and upper respiratory infection in 1968 and 1969, as well as ear infection.  Treatment was administered, and there is no indication of chronicity reflected in the records; the episodes appear to have been acute and fully resolved.  In December 1968, a small fracture of the nose was noted on x-ray.  No sinus or respiratory problems were noted at the September 1969 separation examination.

Private treatment records from a Dr. P dated from 1975 to 1977 reveal no treatment for or complaints of any breathing or sinus problems.  VA treatment records from 1976 to 1980 also show no ongoing sinus difficulties or complaints.  In 1980 a severely deflected septum was noted, with blockage of one nasal passage, but no sinus impact was noted.  The Veteran was repeatedly treated for ear complaints during this period, including infections and tympanic surgery, but no doctor commented in any way on any sinus infection or complaints.

During an evaluation for Voc Rehab purposes in 1999, the examiner discussed the Veteran's medical history and complaints in great detail.  No notation of any sinus or respiratory problem was made.

VA treatment records from 2001 to 2010 reveal intermittent treatment for episodes of respiratory complaints, but at no time does any provider note any chronic sinus condition or diagnosis.

A VA examination was conducted in March 2008; the examiner reviewed the claims folder, including extensive VA treatment records.  The doctor noted "few complaints of rhinitis or sinusitis" and no evidence of such conditions in recent years.  The longstanding history of ear problems was also noted.  The doctor stated that there was no evidence of a relationship between sinusitis and military service, and that it would be "unusual" for chronic ear disease to result in sinus disease.  He opined that it was therefore less likely than not that sinusitis was related to military service; the context and order of the statements makes clear that the opinion applies to direct and secondary service connection.

No other doctor has offered an opinion regarding a relationship between complaints of sinus problems and service or a service-connected disability, including the left ear.  The Veteran has offered his own opinion, but as a layperson, he is not competent to offer an opinion on a matter requiring specialized knowledge or training.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  This is not a situation where the development of a problem was observable by the five senses.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  The sole competent nexus opinion of record, therefore, is against the claim.

Further, there is no evidence of continuity of symptoms or any diagnosis of a chronic sinus condition.  Medical records show, and the Veteran reports, only intermittent episodes of sinus problems.  There is no competent evidence relating any of these episodes to service or a service connected disability.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for a sinus condition, to include as secondary to perforated left tympanic membrane with chronic otitis media, is not warranted.

B.  Bilateral Eye Disability

The Veteran has also alleged that his current bilateral vision impairment is related to his service connected perforated left tympanic membrane with chronic otitis media.

Service treatment records reveal no complaints of any injury to or disease of the eyes.  At the August 1968 enlistment and September 1969 separation examinations, bilateral 20/20 vision was noted, without any use of corrective lenses.

Post service treatment records show normal vision prior to 1989.  Private treatment records from 1989 reveal that the Veteran was involved in a severe car accident.  He reported to treating doctors that he could see "perfectly" at the time of the accident and immediately after, but then a week later lost all vision.  In October 1999 the private vocational rehabilitation examiner noted the Veteran's report of a 1989 car accident, when his vehicle rolled over.  At that time the Veteran reported having left eye cortical blindness.

Private treatment records continue to demonstrate bilateral visual impairment, worse on the left, involving loss of visual fields since that time.

A VA eye examination was conducted in February 2008; the examiner reviewed the claims file in its entirety.  The examiner noted the history of ear problems, including surgery.  The Veteran reported that he had been in a car accident in 1989, and had sustained a head injury.  He stated he was totally blind after the accident, but vision did return.  The Veteran considered the right eye to have returned to normal, but the left eye vision remained significantly impaired.  He described a large black spot in his left eye vision.  A diagnosis of diabetes was also reported.  On testing, corrected right eye vision was 20/25; the Veteran could not count fingers at one meter on the left.  He did have peripheral vision for shapes and movement.  External physical examination of the eyes was unremarkable.  Visual fields were shown to be reduced in both eyes, worse on the left.  Optic atrophy and reduced visual acuity of the left and right eyes were diagnosed.  The examiner definitively opined that the current diagnoses were "secondary to the auto accident."  He saw no relationship between either current eye diagnosis and ear or sinus conditions.

No doctor or other provider has offered an opinion relating the current vision problems to service or any service connected disability.  While the Veteran has opined that such a relationship exists, his lay opinion is not competent.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, the medical history he has consistently provided demonstrates that his current eye problems are related to a car accident which occurred 20 years after his separation from service.  His reports of the cause and effect of vision problems are competent and credible evidence, Barr v. Nicholson, 21 Vet. App. 303, 309 (2007), and weigh against his current assertion of a nexus to service.

Finally, in discussing the possible relationship between current vision problems and service connected left ear problems, the VA examiner eliminated the possibility of aggravation by service, in stating that he saw no way the conditions could be related.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for a bilateral eye disability, to include as secondary to perforated left tympanic membrane with chronic otitis media, is not warranted.

III.  Effective Date

As the analyses regarding the effective dates of service connection for left ear hearing loss, right ear hearing loss, and perforated left ear tympanic membrane with chronic otitis media are substantially similar, they are discussed together.

In October 1984, a Board decision denied service connection for bilateral hearing loss and for left tympanic membrane injury with otitis media.  On June 4, 2007, VA received correspondence from the Veteran regarding his prior compensation claim for "ear conditions."  The requested information was supplied, and on July 5, 2007, the Veteran submitted a request to reopen his claim of service connection for a "left ear condition;" his discussion appears to refer solely to the tympanic membrane injury, as this was the sole unilateral disability previously denied.

Regulations provide that the effective date of a grant of benefits in connection with a reopened claim is the "date of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(r).  

In granting service connection for the left ear hearing loss and perforated left eardrum, VA assigned an effective date of July 5, 2007, the date of receipt of a reopened claim.  VA determined that service connection for the right ear hearing loss was warranted as of March 3, 2008, the date of the VA examination first showing the condition.  

While the June 2007 correspondence does not itself manifest an intent to file a reopened claim for benefits, VA must read the filing in the context of the other communications and evidence of record.  Ingram v. Nicholson, 21 Vet.App. 232, 256 (2007) (holding that the Board erred in determining whether a document constituted a claim for benefits by limiting its inquiry to the "four corners" of the application).  The June 2007 filing referred to all ear problems.  The July 2007 filing specified the left ear, and by inference was limited to the tympanic membrane injury.  The related March 2008 examination, detailing the Veteran's complaints, dealt with bilateral hearing loss and the tympanic membrane injury.

Read together, the June 2007, July 2007, and March 2008 documents reflect an intent to file reopened claims of service connection for all the previously denied ear related disabilities, to include hearing loss, otitis media, and perforated tympanic membrane.  The first filing alerted VA to the possibility of a filing, the second formalized the filing, and the third clarified the scope of the claims.  

Resolving all reasonable doubt in favor of the Veteran, the June 4, 2007, correspondence reflects the date of receipt of the reopened claims of service connection for bilateral hearing loss and perforated left tympanic membrane with chronic otitis media.

While the Veteran did submit earlier correspondence in March and April 1992, these submissions regarded entitlement to nonservice connected pension and did not raise any question with regard to the ears.  While a claim for pension may be considered a claim for compensation, in this instance the Veteran never raised ear problems as a basis for any benefit, and hence inference of a reopened claim would not be appropriate.  June 4, 2007 is the earliest date of receipt of a reopened claim for compensation benefits for the ears.

Accordingly, entitlement to an earlier effective date of June 4, 2007, for service connection of bilateral hearing loss and perforated left tympanic membrane with chronic otitis media is warranted.

IV.  Evaluations

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

A.  Bilateral Hearing Loss

In light of the above decision granting entitlement to identical earlier effective dates of service connection for left and right ear hearing losses, the evaluation issue is recharacterized to reflect the bilateral nature of the disability at all times during the appellate period.

Hearing loss is evaluated under Code 6100, which provides that numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85, based on puretone thresholds and speech discrimination; there is no room for subjective interpretation.  Under Table VI, a Roman numeral designation (I through XI) for hearing impairment is found based on a combination of the percent of speech discrimination scores and the puretone threshold average.  38 C.F.R. § 4.85(b).  Table VIA will be used, which assigns a Roman numeral designation solely on the puretone threshold average, when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  38 C.F.R. § 4.85(c).  Table VIA may also be used when there are exceptional patterns of hearing impairment.  The regulation is applicable where testing shows that the Veteran had puretone thresholds of 55 decibels or more in each of the specified frequencies (1000, 2000, 3000 and 4000 Hertz) or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 or more decibels at 2000 Hertz.  38 C.F.R. § 4.86.  The Table which yields the better result for the Veteran is to be selected.

The puretone threshold average is the sum of the puretone threshold at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. § 4.85(d).  The Roman numeral designations determined using Table VI or Table VIA are combined using Table VII to find the percentage evaluation to be assigned for the hearing impairment.  

A March 2008 VA examination yielded results of:


HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
35
35
55
65
48
84
LEFT
95
85
105
105
98
76

Examination findings show the pure tone thresholds for the left ear at 1000 Hertz (Hz)is 95, with a 85 decibel (dB)loss at 2000, a 105 dB loss at 3000, and a 105 dB loss at 4000.  The average loss is 98 decibels in the left ear.  Table VIa under 38 CFR 4.85 provides a roman numeral X for the left ear based on its puretone threshold average.  38 CFR 4.86(a) applies for the left ear.  The left ear is considered the poorer ear for 38 CFR 4.85's Table VII. The right ear shows the percent of speech discrimination is 84.  Decibel loss (dB) at 1000 Hertz is 35 dB, with a 35 dB loss at 2000, a 55 dB loss at 3000, and a 65 dB loss at 4000.  The average decibel loss for the right ear is 48.  From Table VI of 38 CFR 4.85, Roman Numeral II is determined for the right ear.  This is determined by intersecting the percent of speech discrimination row with the puretone threshold average column.  A 10 percent evaluation is derived from Table VII of 38 CFR 4.85 by intersecting row II, the better ear, with column X, the poorer ear.  Disability ratings for hearing impairment are derived by the mechanical application of the rating schedule.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Although three years have passed since the most recent VA examination, the Veteran has not alleged, and extensive treatment records do not show, any worsening of hearing acuity since March 2008.  In the absence of any evidence of change in the Veteran's hearing disability, an updated audiological examination is not required.

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorder but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities.  The Veteran has not required hospitalization due to this service-connected disability, and marked interference of employment has not been shown.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required. 

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  An initial evaluation in excess of 10 percent for bilateral hearing loss is not warranted.

B.  Perforated Left Tympanic Membrane with Otitis Media

Perforation of a tympanic membrane is rated as 0 percent disabling under Diagnostic Code 6211.  No higher schedular evaluation is available for a damaged eardrum.  38 C.F.R. § 4.87, Code 6211.  Moreover, no doctor or other care provider has identified any functional residual of the perforation; the injury itself is well healed and trouble free.  As it does therefore cause any functional impairment or require treatment, assignment of an extraschedular evaluation for the perforated left tympanic membrane is not appropriate.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Assignment of an increased evaluation for the perforated left tympanic membrane is therefore not possible under Code 6211.

The current 10 percent evaluation is actually rated under the provisions of Code 6200, for co-existent chronic otitis media.  Code 6200 provides a 10 percent evaluation for chronic suppurative otitis media, during suppuration, or with aural polyps.  This is the maximum schedular evaluation for otitis media.  38 C.F.R. § 4.87, Code 6200.  Treatment records reflect the frequent recurrence of discharge from the left ear, requiring repeated surgeries.  This chronic leakage merits a compensable evaluation.  

Consideration has been given to assignment of an extraschedular evaluation for otitis media under 38 C.F.R. § 3.321(b).  However, the schedular evaluation is felt to be adequate, as the rating criteria reflect the Veteran's symptomatology and complaints attributable to the chronic otitis media.  Further, there is no evidence of excessive interference with employment or a need for frequent hospitalizations which would indicate the presence of an unusual disability picture.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The leakage does not interfere with employment, and although treatment is required frequently, some as extensive as surgery, there is no reflection of frequent inpatient treatment.

Moreover, a Note to Code 6200 provides that other manifestations related to otitis media, including hearing loss, tinnitus, labyrinthitis, facial nerve paralysis, or bone loss of skull may be rated separately under an appropriate Diagnostic Code.  38 C.F.R. § 4.87, Code 6200, Note.  Tinnitus and hearing loss are so rated, and no additional manifestations of otitis media or secondary conditions have been identified.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  An initial evaluation in excess of 10 percent for perforated left tympanic membrane with chronic otitis media is not warranted.

C.  Mood Disorder

The evaluation of the service connected mood disorder due to ear impairments involves two intertwined matters, the propriety of the reduction from 10 percent to 0 percent, and the appropriate current evaluation.

The Veteran was originally awarded entitlement to a nonservice connected pension in a March 2003 rating decision; no psychiatric disability was considered in the granting of that benefit.  In connection with a claim received in July 2007, the Veteran alleged entitlement to a higher level of pension; he argued that an award of SMP Housebound (SMP/HB) was warranted following arm surgery.

In the May 2008 rating decision on appeal here, VA determined that the criteria for entitlement to SMP/HB were met on a statutory basis.  The Veteran had one single disability rated 100 percent disabling, and additional disabilities rated at least 60 percent disabling combined.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.351.  This decision determined that the Veteran's nonservice connected mental health problems merited a 100 percent evaluation under the Schedule; for the sake of clarity, this pre-existing  psychiatric disorder will be referred to as the "mental disorder." 

In an April 2009 rating decision, service connection for a mood disorder due to ear impairment was established, rated 10 percent disabling.  Service connection was based on the aggravation of the pre-existing mental disorder by the service connected ear conditions.  The rating decision discussed the current overall level of impairment from the mental disorder, and determined that a 30 percent evaluation was warranted under the schedule.  The decision correctly stated that the rating assigned for the service connected mood disorder reflected the degree to which the mental disorder was made worse by the mood disorder.  Based on the report of VA examination dated in March 2009, the rater determined that a 10 percent evaluation was warranted for the service connected mood disorder.  The VA examiner identified several current diagnoses, including a mood disorder and a personality disorder.  The Veteran appealed this initial evaluation.

In August 2009, VA issued a rating decision reducing the evaluation for the mood disorder to 0 percent; the RO determined that the April 2009 rating decision contained a clear and unmistakable error (CUE) in the application of the laws and regulations governing evaluation of aggravated conditions.  The Veteran has appealed the reduction.

Acquired psychiatric disabilities are rated under The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130, which provides that where a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication, a noncompensable rating is assigned. 

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms are controlled by continuous medication, warrants assignment of a 10 percent rating. 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), is rated 30 percent disabling. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, is rated 50 percent disabling. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, is rated 70 percent disabling.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is rated 100 percent disabling.  38 C.F.R. § 4.130. 

i. Reduction

The initial grant of a 10 percent evaluation was based on a finding that the March 2009 VA examiner described worsened symptoms of frustration and irritability during periods of flare-ups of ear problems.  The examiner was very clear in stating that her conclusions reviewed "functional limitations based on depression due to ear [sic] and will not include functional problems related to other issues."  She then cited the Schedular criteria for a 10 percent evaluation, and affirmed that the mood disorder symptoms due to ear problems fell within those criteria.

The reduction alleged CUE in that determination.  Regulations provide that in cases of aggravation, evaluations are determined by subtracting the pre-existing degree of impairment from the current degree of impairment.  38 C.F.R. §§ 3.322, 4.22.  While the April 2009 grant recognized that the mental disorder was rated 30 percent disabling prior to aggravation, subtraction of that percentage from the degree of current disability was not discussed.  The August 2009 reduction determined that as a 30 percent evaluation was warranted both before and after aggravation, subtraction under the regulations resulted in a noncompensable evaluation.

The reduction is erroneous.  Although no subtraction was done in the April 2009 decision, none was necessary.  The examiner had already performed this step in separating out the symptoms attributable to the service connected mood disorder due to ear problems.  Had she not done so, and merely described the unitary mental condition symptomatology, the RO would have borne responsibility for determining what portion of the current disability represented aggravation.  The April 2009 rating decision permissibly, based on the law and facts as they were known at the time, assigned a 10 percent evaluation for the mood disorder due to ear problems.

Because the subtraction under 38 C.F.R. §§ 3.322 and 4.22 did in fact occur, the identified CUE does not exist, and reduction was not proper.  Accordingly, restoration of the initial 10 percent evaluation is warranted.

ii.  Current Evaluation

The Veteran additionally argues that a higher evaluation is warranted for his service connected mood disorder due to ear problems.  Through his representative, he argues that it is impossible to separate out the symptomatology related to the ear, and therefore he should be assigned an evaluation reflecting the totality of his psychiatric symptoms, consistent with the benefit of the doubt rule and VA's unique pro-Veteran system.

His assertion is based on a fallacy.  Clearly, it is medically possible to separate out symptoms related to the service connected ear problems.  The March 2009 VA examiner has done so, very clearly and concisely, following a thorough examination of the Veteran and review of the claims file.  In describing those symptoms, she states that, "At times the [Veteran] experiences issues related to ear pain or problems with balance; on these occasions he becomes somewhat frustrated and irritable and this causes him a temporary decrease in his ability to function in a work setting."

This description of transient and temporary exacerbations of psychiatric symptoms related to periods of episodic ear pain falls squarely within the criteria for a 10 percent evaluation.  No higher schedular evaluation is warranted.

The impact of the provisions of 38 C.F.R. §§ 3.322 and 4.22 have been considered.  Regulations provide that when a pre-existing disability is aggravated, no subtraction of the pre-existing degree of impairment from the current degree is done when the disability is currently 100 percent disabling.  

Here, rating decisions from May 2008 forward have indicated that the pre-existing mental disorder warrants a 100 percent evaluation for pension purposes.  However, that percentage considers the impact of the diagnosed anti-social personality disorder; it considers all current psychiatric disorders.  Personality disorders are not service connectable disability entities, and hence while they may support a grant of nonservice connected pension, no compensation benefits may be paid on account of a personality disorder.  38 C.F.R. §§ 3.3, 3.4, 3.303(c), 3.314.  For purposes of assigning the percentage of disability for compensation purposes, the impact of the personality disorder must be ignored.  The March 2009 VA examiner addressed this, and described the degree of impairment attributable to other current mental disorders; the RO determined that without regard to the personality disorder, the Veteran's overall level of disability due to acquired psychiatric disorders was 30 percent.

Because the pre-existing degree of disability was less than 100 percent for compensation purposes, the subtraction required under 38 C.F.R. § 3.322 and 4.22 was properly made.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  An initial evaluation in excess of 10 percent for mood disorder due to ear problems is not warranted.

V.  SMP/A&A

A higher level of nonservice connected pension is payable to a Veteran who is helpless or in need of the regular aid and attendance of another person.  Such a need is shown when a Veteran is blind or has corrected visual acuity of 5/200 or less in both eyes, or has concentric contraction of the visual field to 5 degrees or less bilaterally, or is a patient in a nursing home because of mental or physical incapacity, or establishes a factual need for aid and attendance.  38 C.F.R. § 3.351.

Although there is some degree of visual impairment shown, both in terms of visual acuity and field of vision, the requirements of § 3.351 are not met.  Blindness, shown by a lack of ability to finger count at one meter, is present in the left eye only.  Right eye vision is 20/25.  Constriction of the visual fields is well in excess of 5 degrees in all quadrants.  The Veteran is not a resident of a nursing home.

Finally, a factual need for regular aid and attendance has not been met.  The need for regular aid and attendance is shown where there is an inability to independently perform the activities of daily living, such as dressing or feeding oneself, attending to the wants of nature and personal hygiene, or an inability to protect oneself from the hazards or dangers of daily life.  38 C.F.R. § 3.352.

The Veteran initiated a claim for SMP in December 2007, when he requested temporary SMP/HB following surgery to his left hand.  He required the assistance of a home health aide several days a week for physical therapy.  A private doctor indicated that without such assistance, he would require hospitalization.  Such need had ended by January 2008, when a second private doctor indicated the recovery period had ended.

March 2008 VA examiners noted some difficulty performing some tasks of daily living, due to the left hand problems, but the Veteran remained independent in all aspects of daily life.  VA treatment records document complaints of various functional impairments, but demonstrate that the Veteran continues to live independently and to care for himself.  While he may depend on others for some things, he is not shown to be dependent on them.  In other words, he receives some assistance, as from his girlfriend, but could in her absence care for himself unaided.

The purpose of SMP/A&A is not to make daily life easier; it is to make daily life possible.  The medical evidence of record documents the Veteran's ability to perform his activities of daily living, and they contain no indication that he is in danger from the hazards of his environment.  He retains the mental capacity to take medication and care for himself physically, and has the physical ability to do so.  

The Veteran has requested a VA examination with respect to SMP/A&A; the evidence of record is sufficient, however.  The preponderance of the evidence is against the claim; there is no doubt to be resolved.  SMP/A&A is not warranted.














ORDER

Service connection for a sinus condition, to include as secondary to perforated left tympanic membrane with chronic otitis media, is denied.

Service connection for a bilateral eye disability, to include as secondary to perforated left tympanic membrane with chronic otitis media, is denied.

An earlier effective date of June 4, 2007, for service connection for left ear hearing loss is granted.

An earlier effective date of June 4, 2007, for service connection for right ear hearing loss is granted.

An earlier effective date of June 4, 2007, for service connection of perforated left tympanic membrane with chronic otitis media is granted.

An initial evaluation in excess of 10 percent for bilateral hearing loss is denied.

An initial evaluation in excess of 10 percent for perforated left tympanic membrane with chronic otitis media is denied.

The reduction not being proper, restoration of an initial evaluation of 10 percent for mood disorder due to ear problems is granted.

An initial evaluation in excess of 10 percent for mood disorder due to ear problems is denied.

Entitlement to special monthly pension based on a need for regular aid and attendance is denied.

____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


